DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 1/18/22.
2.	Claims 1-19 are pending in the application. Claims 1, 17, 18, and 19 are independent claims. 



Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/16/22 was filed after the mailing date of the application on 1/18/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saleem, USPN 8,830,239 filed 10/21/10.
In reference to independent claim 1, Saleem teaches:
	receive an identifier for one or more components delivered on-site of a building project, wherein the identifier is captured using an information capture device (See Saleem, col. 6 and 8) when an item of construction material first arrives on site, a barcode label is applied to the item. Utilizing a specific device, the item is captured through the scanning and/or input of the device of the identifier.
	access a database of stored identifiers and information corresponding to the stored identifiers; identify the one or more components from the stored information; (See Saleem, col. 8-9) a means of comparing the unique ID of each item in the 3D model with the item id or barcode in the materials database and when a match is found it updates the color of the item in the 3D model according to the current status of the item in the database.
	provide in a graphical user interface on the display a model for the building project, wherein the model is an interactive 3D model, wherein the model comprises a plurality of components for constructing the building project, and wherein the plurality of components comprise structural features of a building (See Saleem, col. 9) the display and utilization of an interactive 3D model is displayed  wherein the 3D model displays items that relate specifically to the structural features of the project such as a beam utilized for constructing the building and references may be an item. 
	highlight in the interactive 3D model, in response to identifying the one or more components from the stored information, the one or more components received on-site of the building project (See Saleem, col. 9) a means of utilizing color coded highlighting for determining different statuses for items as they are received, due on site, issued for construction. 
In reference to dependent claim 2, Saleem teaches:
	update, in response to capturing the identifier, a status of the one or more components in the model as received on-site (See Saleem, col. 2 and 6) in response to scanning a received identifier, the model may be displayed to provide a user with an updated status on the item as it is received at the site, issued for construction, not yet installed, and/or installed. 
In reference to dependent claim 3, Saleem teaches:
	Wherein highlighting the one or more components as received on-site in the graphical user interface on the display comprises highlighting the one or more components in a color that corresponds to a color-coded status indication in the graphical user interface on the display (See Saleem, col. 6 and 9) a means of utilizing color coded highlighting for determining different statuses for items as they are received, due on site, issued for construction. 
In reference to dependent claim 4, Saleem teaches:
	Receive an updated status for the one or more components; and update the model with the updated status for the one or more components (See Saleem, col. 8 and 9) a means of manually updating the status of the item in the model and/or updating the status in the model based on the device scanning the item.
In reference to dependent claim 5, Saleem teaches:
	Wherein the updated status is stated, installed, missing, damaged, or unused (See Saleem, col. 2 and 6) in response to scanning a received identifier and/or manually updating the status of an item, the model may be displayed to provide a user with an updated status on the item as it is received at the site, issued for construction, not yet installed, and/or installed. 

In reference to dependent claim 6, Saleem teaches:
	Share the model including the updated status in real-time with one or more other user computer systems by linking to the one or more other user computer systems directly or through one or more entity systems (See Saleem, col. 11) a means of updating and thus sharing the updated model using the 3D modeling software plugin wherein the changes are shared among the different users. 
In reference to dependent claim 7, Saleem teaches:
	Determine, in response to receiving the identifier, staging information for the one or more components;
	Providing the staging information on the display, wherein the staging information comprises at least one or more staging locations that are indicated in the model on the display for directing the delivery of the one or more components to the one or more staging locations on-site at the building; and receive an updated status or the one or more components as being staged (See Saleem, col. 9 and 10) a means of determining, in response to receiving the identifier, staging information as it relates to GPS coordinates for determining a location of the item which is visually updated and displayed within the model. 
In reference to dependent claim 8, Saleem teaches:
	Receive a selection to log a location of the one or more components; determine a system location of the system based on the one or more location determining devices of the system; illustrate an indication of the location logged for the one or more components in the model on the display based on the system location of the system; and store the location of the one or more components based on the system location of the system (See Saleem, col. 9) a means of determining an item is somewhere within the building project based on the GPS location coordinates which can be associated with the visual display of the item within the structure of the project. A management database stores the coordinate data thus allowing further updates to the item. 
In reference to dependent claim 9, Saleem teaches:
	Receive a request to identify the location of the one or more components; access the location of the one or more components stored; illustrate within the model on the display the indication of the location logged for the one or more components; identify a current location of the system; and illustrate the current location of the system relative to the indication of the location logged for the one or more component in the model on the display. (See Saleem, col. 6) a means of utilizing a barcode/label to make a request for the location of one or more items wherein a currently location is confirmed then updated. The current item location could be identified within the model. The location data is based on the current location of the system (i.e. PDA device) that scanned the item’s barcode/label.
In reference to dependent claim 11, Saleem teaches:
	The system further comprises the information capture device, wherein the information capture device is operatively coupled to the one or more processors, and wherein receiving the identifier comprise capturing the identifier using the information capture device of the system (See Saleem, col. 6 and 8) when an item of construction material first arrives on site, a barcode label is applied to the item. Utilizing a specific device, the item is captured through the scanning and/or input of the device of the identifier.
In reference to dependent claim 12, Saleem teaches:
	Wherein the identifier is captured by taking a picture of a label on the one or more components, delivery vehicle transporting the one or more components, or packaging of the one or more components (See Saleem, col. 2) a means of utilizing a mobile device for scanning (i.e. image capture) a barcode/label attached to the item. 
In reference to dependent claim 13, Saleem teaches:
	Wherein the identifier is a barcode (See Saleem, col. 2) a means of utilizing a mobile device for scanning (i.e. image capture) a barcode/label attached to the item.
In reference to dependent claim 14, Saleem teaches:
	Wherein the interactive 3D model is a BIM model of the building that is panable, rotatable, or zoomable (See Saleem, col. 9) a means of generating a 3D BIM model that is interactive within the device wherein the device may be a PDA with model control features such as zoom. 
In reference to dependent claim 15, Saleem teaches:
	Wherein the interactive 3D model includes grids for providing orientation of the building (See Saleema, col. 5b) illustrates a 3D model including grids for providing orientation of the building. The grids are shaded differently to enhance the orientation view of the building.
In reference to dependent claim 16, Saleem teaches:
	wherein the 3D model allows for illustrating or hiding of primary members and secondary members of the building (See Saleem, figure 5b) a means of illustrating primary members such as beams and further includes secondary (i.e. windows) within the building. 
In reference to dependent claim 17, Saleem teaches:
	receive a request from one or more user computer systems to access a model for a building project, wherein the model is an interactive 3D model, wherein the model comprises a plurality of components for constructing the building project, and wherein the plurality of components comprise structural features of a building (See Saleem, col. 2 and 6) a means of scanning a barcode/label associated with a specific item of a building project wherein scanning the product barcode/label generates a request for the 3D model which includes a plurality of components for constructing the project. 
	providing, in response to the request, the model to the one or more user computer systems for display in a graphical user interface one or more displays of the one or more user computer systems (See Saleem, col. 2 and 6) a means of providing the 3D model to a device in response to receiving the request for display on the user interface of the device such as a PDA device. 
	provide, in response to the request, a plurality of identifiers and information corresponding to the identifiers, wherein the information comprises one or more components, shipping information for the one or more components, and a status of the one or more components (See Saleem, col. 2 and 6-7) a means of displaying the model which includes both components (i.e. items such as beams for the construction project) and status indicators for the items which detail specific information useful for understanding what stage of the project the item falls under. 
	receive a status change for the one or more components from the one or more user computer systems, wherein the status change comprises received, staged, or installed (See Saleem, col. 2 and 6) in response to scanning a received identifier and/or manually updating the status of an item, the model may be displayed to provide a user with an updated status on the item as it is received at the site, issued for construction, not yet installed, and/or installed. 
	update the status of the one or more components to an updated status; and provide the updated status of the one or more components to the one or more user computer systems (See Saleem, col. 2 and 6) upon manually updating the status of the item, the model is updated and the database is updated with information related to the updated status received. 
In reference to independent claim 18, the claim recites a method a method for carrying out similar steps to those found in the system claim of independent claim 1. Therefore, the claim is rejected under similar rationale.
In reference to independent claim 19, the claim recites a computer program product including computer executable instructions for carrying out similar steps to those found in the system of independent claim 1. Therefore, the claim is rejected under similar rationale.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem, USPN 8,830,239 filed 10/21/10 in view of Kahle et al., USPN 9,817,839 filed 11/29/2012.
In reference to dependent claim 10, Saleem teaches:
	Direct a user to the location logged for the one or more components by illustrating a proposed movement of the system from the current location of the system to the indication of the location logged for the one or more components within the model on the display (See Saleem, col. 9) a means of utilizing GPS coordinates of items and a device are stored within the system for item tracking and information display as it relates to the specific items. The reference to Saleem fails to explicitly teach a proposed movement of the system from the current location of the system to the indication of the location for the one or more components however the reference to Kahle discloses (See Kahle, col. 12) a similar building environment and device coordinate information detection wherein the device may be provided with positional cues based upon detected information retrieval of different items within a building project. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Saleem which teaches a means of utilizing positional information as it relates to a device and item with the reference to Kahle which teaches a means of providing positional cues in relation to the device and component since it would have provided enhanced relevance information to the device for determining where a component is location in relation to the project. 



 Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178